PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Saliba, Michael
Application No. 16/843,699
Filed: 8 Apr 2020
For: Low-Temperature Perovskite Scintillators and Devices With Low-Temperature Perovskite Scintillators
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed July 7, 2021, to correct the applicant of the above-identified application.

Petitioner herein asserts that the application as-filed incorrectly identified Deep Science, LLC as applicant in the Application Data Sheet. Petitioner provides further that the designation of Deep Science, LLC as applicant was in error, noting that the assignment from inventor Michael Saliba to Deep Science, LLC recorded at Reel/Frame number 054614/0515 is nunc pro tunc. Corrective action has been taken before the Assignment Branch with respect to the recording set forth at Reel/Frame number 054614/0515. Thus, petitioner asserts, the proper applicant is in fact inventor Michael Saliba. Applicant is not seeking to remove or to add an applicant, but is instead seeking to correct the error that occurred on filing that incorrectly identified Deep Science, LLC as the applicant.

The petition has been carefully considered and found persuasive. It has been determined that Deep Science, LLC was named as applicant in error. As such, the removal of the errantly designated applicant requires the instant petition and petition fee pursuant to 37 CFR 1.182. The required petition fee has been received.

In view thereof, the petition is hereby GRANTED.

Note is made of the corrected Filing Receipt, issued July 12, 2021, that reflects the removal of the erroneously named applicant.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/


Attorney Advisor
Office of Petitions